DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the amendment, filed 2/10/22, with respect to 1, 5-9, and 12-17 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of 1, 5-9, 12-17 has been withdrawn. 

Allowable Subject Matter
Claims 1, 5-9, and 12-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
	In regard to claims 1, 5-9, and 12-19, the prior art does not disclose an information processing device, method, or computer-readable medium with the combination of limitations specified in the claimed invention, specifically the limitations of:
control transfer of the second content of the second original content before transfer of the first content of the second original content, wherein the second content of the second original content is transferred before the transfer of the first content of the second original content based on the absence of the second meta information in the second original content; control the transfer of the first content of the second original content after the transfer of the second content of the second original content; control transfer of the first original content after the transfer of the first content of the first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369. The examiner can normally be reached Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs